NOTICE OF ALLOWABILITY


Examiner's Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shuji Yoshizaki on February 4, 2022.

The application has been amended as follows: 

	Please amend claim 5 and claim 13.

	
	5. (Currently Amended) The liquid crystal composition according to claim 1, further comprising:
one or two or more kinds of compounds selected from the group consisting of compounds represented by General Formulae (N-1), (N-2), and (N-3): ….


	13. (Currently Amended) A liquid crystal display device having a pair of substrates, at least one of which is provided with no alignment film on a surface, the device comprising:
a first substrate and a second substrate which are disposed opposite to each other;
a liquid crystal layer which is placed between the first substrate and the second substrate;
an electrode layer which has a plurality of gate bus lines and data bus lines arranged in a matrix, a thin film transistor provided at each intersection of the gate bus lines and the data bus lines, and a pixel electrode driven by the thin film transistor for each pixel, on the first substrate;
a common electrode which is formed on the first substrate or the second substrate; and
a resin component formed by curing the polymerizable monomer and the spontaneously aligning monomer of the liquid crystal composition according to claim 1 between the first substrate and the second substrate.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  All rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Endo et al. (WO 2015/198915 A1) teaches a polymerizable liquid crystal composition for liquid crystal display devices.  Endo fails to teach a spontaneously aligning monomer represented by Formulae (P-1-1) to (P-1-15), (P-1-20) to (P-1-26), (P-J-10) to (P-J-50), and (P-1) to (P-18) as depicted in claim 1; fails to teach a specific content range of a polymerizable monomer represented by General Formula (I) of 0.02-2.5% by mass; and fails to teach a specific content range of the spontaneously aligning monomer of 0.02-2.5% by mass.
Archetti et al. (US 2015/0252265 A1) teaches a polymerizable liquid crystal composition for liquid crystal display devices.  Archetti fails to teach a polymerizable monomer represented by General Formulae (I) as depicted in claim 1; fails to teach a spontaneously aligning monomer represented by Formulae (P-1-1) to (P-1-15), (P-1-20) to (P-1-26), (P-J-10) to (P-J-50), and (P-1) to (P-18) as depicted in claim 1; fails to teach a specific content range of the polymerizable monomer represented by General Formula (I) of 0.02-2.5% by mass; and fails to teach a specific content range of the spontaneously aligning monomer of 0.02-2.5% by mass.
Matsuda et al. (WO 2016/117271 A1) teaches a polymerizable liquid crystal composition for liquid crystal display devices having no alignment films. Matsuda fails to teach a polymerizable monomer represented by General Formulae (I) as depicted in claim 1; fails to teach a spontaneously aligning monomer represented by Formulae (P-1-1) to (P-1-15), (P-1-20) to (P-1-26), (P-J-10) to (P-J-50), and (P-1) to (P-18) as depicted in claim 1; fails to teach a specific content range of the polymerizable monomer represented by General Formula (I) of 0.02-2.5% by mass; and fails to teach a specific content range of the spontaneously aligning monomer of 0.02-2.5% by mass.
Fujisawa et al. (WO 2015/122457 A1) teaches a liquid crystal display device comprising a polymerizable liquid crystal composition between two substrates.  Fujisawa fails to teach a polymerizable monomer represented by General Formulae (I) as depicted in claim 1; fails to teach a spontaneously aligning monomer represented by Formulae (P-1-1) to (P-1-15), (P-1-20) to (P-1-26), (P-J-10) to (P-J-50), and (P-1) to (P-18) as depicted in claim 1; fails to teach a specific content range of the polymerizable monomer represented by General Formula (I) of 0.02-2.5% by mass; and fails to teach a specific content range of the spontaneously aligning monomer of 0.02-2.5% by mass.
The prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/Eli D. Strah/Primary Examiner, Art Unit 1782